16‐3615 
Brown v. Halpin  
                         UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                  _______________ 

                                           August Term, 2017 
                                                               
               (Argued: November 21, 2017               Decided: March 15, 2018) 
                                                               
                                           Docket No. 16‐3615 
                                                           
                                             _______________ 
                                                               
                                            VIRGINIA BROWN, 
                                                               
                                             Plaintiff‐Appellee, 
                                     
                                                       – v. –  
                                                               
                                  BRENDA HALPIN, STATE OF CONNECTICUT, 
                                                               
                                          Defendants‐Appellants, 
 
    OFFICE OF THE STATE COMPTROLLER, STATE EMPLOYEES RETIREMENT COMMISSION, 
        KEVIN LEMBO, IN HIS INDIVIDUAL CAPACITY, P. MARTHA CARLSON, IN HER 
    INDIVIDUAL CAPACITY, NATALIE BRASWELL, IN HER INDIVIDUAL CAPACITY, LINDA 
            YELMINI, IN HER INDIVIDUAL CAPACITY, STATE OF CONNECTICUT, 
 
                                        Defendants. 
                                     _______________ 
        
B e f o r e: 
        
                KATZMANN, Chief Judge, WALKER, CALABRESI, Circuit Judges.
                                            
                                   _______________ 
 

       Defendants Brenda Halpin and the State of Connecticut appeal from the 
decision of the United States District Court for the District of Connecticut 
(Underhill, J.) denying their motion to dismiss plaintiff Virginia Brown’s claims 
of First Amendment retaliation and violation of Connecticut General Statutes      
§ 31–51q. Halpin asserts on appeal that she is entitled to qualified immunity, and 
the State contends that it is guarded from liability pursuant to the doctrine of 
sovereign immunity. We hold that Halpin’s appeal is premature because her 
qualified immunity defense rests on disputed factual allegations. Although we 
have jurisdiction to hear the State’s sovereign immunity defense, we find that 
Brown has alleged misconduct falling within the scope of § 31–51q, which 
provides a limited waiver to the State’s sovereign immunity. We accordingly 
dismiss Halpin’s appeal for lack of jurisdiction and affirm the judgment of the 
district court denying the State’s motion to dismiss Brown’s claims under § 31–
51q. 
                                  _______________ 

            TODD D. STEIGMAN, Madsen, Prestley & Parenteau, LLC, Hartford, 
                 CT, for Plaintiff‐Appellee.  
             
            ANN E. LYNCH (Josephine S. Graff, on the brief) Assistant Attorney 
                 General, for George Jepsen, Attorney General, Hartford, CT, 
                 for Defendants‐Appellants. 
                               _______________ 

PER CURIAM: 

      In this interlocutory appeal, we are called upon to address claims of First 

Amendment retaliation and violations of Connecticut state law, and defenses of 

qualified immunity and state sovereign immunity. We conclude that we lack 

jurisdiction to consider the qualified immunity defense at this time—when we 


                                         2
       
 

must accept plaintiff’s allegations as true—because it depends on the resolution 

of factual disputes. Although we conclude that we have jurisdiction to address 

the merits of the state sovereign immunity defense, we find that the district court 

committed no error in finding that the defense is unavailable at this phase of the 

litigation. 

       Plaintiff‐appellee Virginia Brown was hired by defendant‐appellant the 

State of Connecticut in September 2012 as a “staff attorney II” in its Retirement 

Services Division (the “Division”). App. 378. The Division is part of the Office of 

the State Comptroller (the “Comptroller”) and administers the state’s retirement 

systems, which include the State Employees Retirement System (“SERS”) and the 

Connecticut Municipal Employees Retirement System (“CMERS”).  

       Brown was responsible for providing legal services to the 

Comptroller and Connecticut State Employees Retirement Commission 

(the “Commission”), and her official duties included:  

    a. Working with outside counsel . . . [on] tax issues relating to SERS; 
       . . . 
    c. Designing, drafting and implementing corrective policies and 
       procedures for the administration of the Retirement Systems for the 
       Commission; 


                                          3
        
 

       . . .  
    e. Providing legal advice to the Commission and the Comptroller with 
       respect to all aspects of the administration of the Retirement 
       Systems, including preparing legal memos, summaries and analyses; 
    f. Providing guidance to [the] Division’s internal investigator with 
       regards to the disability retirement benefits, including disability 
       fraud investigations, twenty‐four (24) months reviews/investigations 
       and collection of overpayments[.] 

Id. at 379. Brown reported directly to defendant‐appellant Brenda Halpin, the 

Director of the Division.  

        In October 2012, approximately one month after her hiring, Brown began 

making complaints that SERS was being improperly administered. Under 

Connecticut law, a participant in the program is eligible to receive benefits 

beyond the first 24 months only if he or she is “totally disabled for any suitable 

and comparable job.” Conn. Gen. Stat. §§ 5‐169(a); 5‐192p(b). However, the 

Comptroller was allowing participants to remain in the program so long as the 

retiree was disabled from performing his or her “own occupation.” App. 381. 

       Brown subsequently prepared written materials for the Commission 

explaining that an incorrect standard was being applied. Before she sent the 

materials, however, she first provided them to defendant Linda Yelmini and 




                                          4
        
 

counsel for the public employees’ union. Yelmini was a Commission trustee, 

served on the Commission’s “Personnel and Legal Subcommittee,” and was the 

Director of the Office of Labor Relations (“OLR”) for the state. Id. at 374. In these 

capacities, “it was a common practice for . . . Yelmini to share information and 

make decisions collectively with the leadership of the Comptroller and the 

Division regarding the administration of the Retirement Systems.” Id. at 375. 

Yelmini also “routinely gave instructions regarding the administration of the 

Retirement Systems directly to Defendant Halpin and Division staff,” and when 

“Yelmini issued instructions to the Division, those instructions were generally 

followed.” Id. at 376. 

      Brown alleges that Deputy Comptroller P. Martha Carlson subsequently 

notified her, presumably at Yelmini’s request, that the materials prepared by 

Brown would not be provided to the Commission unless Brown changed them to 

“support[] the incorrect ‘own occupation’ . . . [s]tandard.” Id. at 384. Carlson 

stated that she “did not care that the Commission was breaching its fiduciary 

duty by violating the terms of the retirement plan[] [and] state and federal tax 

laws, and that it was ‘their problem’ as long as the . . . [s]tandard supported the 


                                           5
       
 

[public employee] Union’s interests.” Id. at 383. Carlson further ordered Brown 

to include in the materials the “false statement that the SERS plan provisions 

state that after twenty‐four (24) months, disability retirement continued if the 

retiree was disabled from performing his/her ‘own occupation,’” id. at 385, and 

that Brown remove “accurate factual information regarding the financial cost to 

the State and to the retirement plan and its members” of using the incorrect 

standard. Id. at 385‐86.  

      Brown refused, and brought her complaints to her supervisor, defendant 

Halpin, Comptroller Kevin Lembo, and the Assistant Comptroller, General 

Counsel, and Ethics Liaison at the Comptroller, Natalie Braswell. Each of these 

individuals admitted that the Comptroller was improperly administering SERS. 

Brown’s concerns were not limited to SERS, and she raised similar complaints 

about the administration of CMERS during the same period.  

      Brown subsequently disclosed the issues she had identified to the State of 

Connecticut Office of the Auditors of Public Accounts (the “Auditors”) in July 

2013. Brown alleges that “[i]t was not part of [her] ordinary job duties to disclose 

improper administration of the Retirement Systems, or violations of state law, or 


                                          6
       
 

federal tax laws, to the Auditors,” and “prior to July of 2013, [Brown] had never 

communicated with [them].” Id. at 392. Brown nonetheless provided “the 

Auditors with all of the corrective policies and procedures that she had designed, 

drafted and attempted to implement in early 2013 concerning the administration 

of the Retirement Systems, but which were blocked from being presented to the 

full Commission.” Id. at 393.  

      Brown alleges that members of the Division and Comptroller subsequently 

retaliated against her by systematically stripping her of job responsibilities. 

Brown filed a whistleblower complaint with the Auditors under Connecticut 

General Statutes § 4‐61dd on December 26, 2013, and her position in the Division 

was eliminated in December 2014. Although Brown then transferred to another 

state agency, she lost two credited years of service for the purpose of eligibility 

for compensation and benefits.  

      Brown filed an action in Connecticut state court on May 14, 2015 alleging, 

inter alia, that defendants Halpin, Yelmini, and the State of Connecticut retaliated 

against her in violation of the First Amendment and Connecticut General 

Statutes § 31–51q, which creates a cause of action for violation of the right to free 


                                           7
       
 

speech under both the United States and Connecticut Constitutions. The 

defendants removed the case to federal court and moved to dismiss the suit. The 

district court granted the motion to dismiss as to Yelmini, but denied the motion 

by Halpin and the State of Connecticut.1 See Brown v. Office of State Comptroller, 

211 F. Supp. 3d 455, 460 (D. Conn. 2016).  

      The district court found that Brown had stated a First Amendment claim 

against defendant Halpin with regard to two categories of protected speech: her 

refusal to make “false” statements and her complaints to the Auditors. With 

regard to the first category, the court noted that pursuant to our decision in 

Jackler v. Byrne, 658 F.3d 225 (2d Cir. 2011), “a public employee has a First 

Amendment right ‘to refuse to retract a report [to the police that] he believes is 

true, to refuse to make a statement that he believes is false, and to refuse to 

engage in unlawful conduct’ under the guise of his job responsibilities.” Brown, 


                                                    

1 In dismissing the claims as to Yelmini, the court found that although Brown 
sufficiently alleged that Yelmini was aware of Brown’s protected speech, the 
pleadings “fail[ed] to establish that Yelmini directly participated in the adverse 
action against Brown.” Brown v. Office of State Comptroller, 211 F. Supp. 3d 455, 
        
477 (D. Conn. 2016). 

                                                       8
 

211 F. Supp. 3d at 470 (quoting Jackler, 658 F.3d at 241). The court further found 

that Jackler was applicable to Brown’s speech because she “refused to comply 

with requests to alter her legal memoranda in a way that all parties knew would 

be materially false and/or misleading,” id. at 471, and did so because of the 

“potential” that she would violate state and federal law. Id. at 470. The court also 

held that Halpin was not entitled to qualified immunity on this claim “[b]ecause 

Jackler was decided prior to Halpin’s conduct.” Id. at 475.  

      The court likewise held that Brown’s complaints to the Auditors were 

protected. The court noted that the pleadings do “not . . . admit that [Brown] is 

under an employment obligation to report misconduct to the Auditors,” id. at 

468, and concluded that at the motion to dismiss stage it “must take as true the 

allegations that Brown was not speaking pursuant to her official duties,” id. at 

474. The court further found that Halpin was not entitled to qualified immunity 

because after the Supreme Court’s decision in Garcetti v. Ceballos, 547 U.S. 410 

(2006), “all reasonable officials were put on notice that a public employee’s 

speech on a matter of public concern would be protected so long as the speech 




                                          9
       
 

was made as a citizen and not pursuant to the employee’s official duties.” Brown, 

211 F. Supp. 3d at 473.  

      The court lastly concluded that Brown had stated a claim against the State 

of Connecticut for violation of Connecticut General Statutes § 31–51q. The court 

found that even if Brown’s speech was not protected by the First Amendment, 

her complaints were protected under the Connecticut constitution as speech 

concerning “official dishonesty,” id. at 478‐79, and concluded that the State had 

improperly “disciplined” Brown for making such speech because “her transfer 

caused her a loss of benefits and prevented her from being eligible for a 

promotion,” id. at 480. Halpin and the State of Connecticut subsequently filed 

this interlocutory appeal.  

      We conclude that we lack jurisdiction to hear Halpin’s interlocutory 

appeal. “Qualified immunity shields federal and state officials from money 

damages unless a plaintiff pleads facts showing (1) that the official violated a 

statutory or constitutional right, and (2) that the right was ‘clearly established’ at 

the time of the challenged conduct.” Ashcroft v. al‐Kidd, 563 U.S. 731, 735 (2011) 

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The Court has jurisdiction 


                                          10
       
 

over interlocutory appeals based on qualified immunity when the defense can be 

decided based on questions of law and is not dependent on the resolution of 

factual issues. Bolmer v. Oliveira, 594 F.3d 134, 140‐41 (2d Cir. 2010); Hill v. City of 

New York, 45 F.3d 653, 660 (2d Cir. 1995). A defendant presenting an immunity 

defense on a motion to dismiss must therefore show not only that “the facts 

supporting the defense appear on the face of the complaint,” but also that “it 

appears beyond doubt that the plaintiff can prove no set of facts in support of his 

claim that would entitle him to relief.” McKenna v. Wright, 386 F.3d 432, 436 (2d 

Cir. 2004). “[I]f a factual determination is a necessary predicate to the resolution 

of whether immunity is a bar, review is postponed and we dismiss the appeal.” 

State Emps. Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 82 (2d Cir. 2007) 

(internal quotation marks omitted).  

      The defendants contest the district court’s interpretation of Jackler. We 

need not reach this question, however, because at this stage factual disputes 

preclude resolution of whether Halpin is entitled to qualified immunity. With 

regard to the first category of speech, Halpin argues that Brown was not ordered 

to make “false” statements because reasonable people can disagree as to the 


                                            11
       
 

meaning of the relevant Connecticut statutes and Yelmini, the alleged 

mastermind behind the fraudulent scheme, believed that the “own occupation” 

standard was accurate.2 Halpin thus characterizes this appeal as a simple 

difference of opinion: Brown’s “interpretation of the state statute differed from 

the interpretation of Ms. Yelmini, one of [the Commission’s] trustees. [Brown] 

was told to stop writing memorand[a] to [the Commission] advocating [Brown’s] 

interpretation over Ms. Yelmini’s.” Defs.’ Reply Br. at 18. While it may be true 

that Yelmini honestly believed that retirees are entitled to benefits under 

Connecticut law if they cannot perform their “own occupation,” this conclusion 

is not evident on the face of the pleadings. The question of whether Halpin is 

entitled to qualified immunity is accordingly not a pure question of law that can 

be decided on interlocutory appeal because it depends on the resolution of a 

factual dispute: whether the proposed revisions to Brown’s memoranda were 

false.  




                                                     

2 We note that Halpin does not dispute that Brown would have been subject to 
         
liability had she made false statements to the Commission.  

                                                        12
 

      We likewise find that factual disputes preclude determination at this time 

as to whether Brown’s second category of speech, her statements to the Auditors, 

was protected. In order to be entitled to First Amendment protection, a public 

employee must show, among other factors, that he or she “spoke as a citizen.” 

Garcetti, 547 U.S. at 418. If the “speech at issue is itself ordinarily within the scope 

of an employee’s duties,” it is not afforded constitutional protection. Lane v. 

Franks, 134 S. Ct. 2369, 2379 (2014). The question of whether one was speaking 

pursuant to official job duties is “largely a question of law for the court.” Jackler, 

658 F.3d at 237. However, this legal analysis is informed by factual 

considerations. See Ross v. Breslin, 693 F.3d 300, 306 (2d Cir. 2012). Here, although 

Brown alleges that speaking to the Auditors was outside of her job 

responsibilities, Halpin insists that Brown spoke “with the state auditors because 

she was in an official position that required . . . her to do so,” Defs.’ Br. at 20. A 

factual determination on this point is accordingly “a necessary predicate to . . . 

whether immunity is a bar,” Rowland, 494 F.3d at 82, and Brown’s written job 

responsibilities are sufficiently ambiguous that we cannot resolve this dispute at 

this phase of the litigation. We must thus dismiss Halpin’s appeal.  


                                           13
       
 

      We next turn to whether we have jurisdiction to hear the State’s sovereign 

immunity defense. The State did not raise this defense below and instead argued 

that Brown had failed to state a claim under § 31–51q because she had not 

shown, inter alia, that she had been “disciplined or discharged.” App. 414; see 

D’Angelo v. McGoldrick, 685 A.2d 319, 320 (Conn. 1996) (“General Statutes § 31–

51q provides a cause of action for damages for an employee who has been 

disciplined or discharged on account of the exercise by such employee of various 

constitutional rights including the freedom of speech.”). The State now portrays 

its argument as a defense of sovereign immunity. 

      “[S]overeign immunity is a jurisdictional defect” and therefore the defense 

“can be raised at any time.” Leonhard v. United States, 633 F.2d 599, 618 n.27 (2d 

Cir. 1980). Although Brown disputes whether the State has accurately 

characterized its argument, the Connecticut Supreme Court has held that the 

failure to establish one of § 31–51q’s essential elements is a jurisdictional defect. 

Conboy v. State, 974 A.2d 669, 675‐76 (Conn. 2009). We therefore conclude that the 

State has appropriately characterized its argument as a sovereign immunity 

defense and that we have jurisdiction to hear the State’s interlocutory appeal.  


                                           14
       
 

       We nonetheless find that the district court correctly held that Brown has 

alleged misconduct falling within the scope of § 31–51q.3 The proper 

interpretation of § 31–51q is a state law question that we review de novo. See 

Lerner v. Fleet Bank, N.A., 459 F.3d 273, 283 (2d Cir. 2006). Although the word 

“discipline” is not statutorily defined, Connecticut courts have interpreted the 

term to “involve[] affirmative acts of punishment that (at least while the 

punishment is being inflicted) leave the recipients in a less happy state than that 

which they enjoyed before the punishment began.” Bombalicki v. Pastore, No. 

378772, 2000 WL 726839, at *3 (Conn. Super. Ct. May 10, 2000); McIntyre v. 

Fairfield Univ., No. CV 020391471, 2003 WL 1090690, at *2 (Conn. Super. Ct. Mar. 

3, 2003). 




                                                     

3 In coming to this conclusion, we do not decide whether the district court 
correctly held that Brown’s allegations “that the defendants eliminated her job 
responsibilities, isolated her from her colleagues, issued a negative performance 
review rating, and issued her a letter of counseling” do not “rise[] to the level of 
discipline or discharge as contemplated by the Connecticut courts.” Brown, 211 F. 
Supp. 3d at 479. That determination is not the subject of the instant interlocutory 
        
appeal. 

                                                        15
 

        We agree with the district court that Brown’s allegation that the “transfer 

caused her a loss of benefits and prevented her from being eligible for a 

promotion” is sufficient to establish “an affirmative act of discipline under 

section 31–51q.” Brown, 211 F. Supp. 3d at 480 (internal quotation marks 

omitted). Brown’s transfer did not merely maintain the status quo. See Pastore, 

2000 WL 726839, at *1, 3‐4 (holding § 31–51q inapplicable to “employers who fail 

to promote employees”); McIntyre, 2003 WL 1090690, at *2–3 (concluding that 

university had not “disciplined” plaintiff by denying tenure and declining to 

renew the plaintiff’s time‐limited employment contract). Brown instead alleges 

that because of the transfer she lost two credited years of service for the purpose 

of promotion. This is sufficient to constitute an act of “discipline” under § 31–

51q. 

                                    CONCLUSION 

        Because the availability of qualified immunity cannot now be determined 

as a matter of law, we dismiss Halpin’s appeal for lack of jurisdiction. We affirm 

the judgment of the district court denying the State’s motion to dismiss Brown’s 

claims under Connecticut General Statutes § 31–51q.  


                                          16